Motion Granted in Part and Order filed April 8, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01115-CV
                                    ____________

                    IN THE INTEREST OF P.N.T., A CHILD


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04069J

                                      ORDER

      This is an appeal from a judgment in a suit in which termination of the parent-
child relationship was at issue. The appellants are K.L.M. (Mother), C.W.T. (Father),
and C.T. and F.T. (Intervenors). Mother and Father have both filed briefs.

      Intervenors were initially represented by counsel, and their brief was
originally due February 25, 2019. Their counsel filed a motion to withdraw and
requested a 30-day extension for the intervenors to file their brief. We granted the
motion, and Intervenors’ brief was due March 28, 2019. On March 25, 2019,
Intervenors filed a pro se motion for a 30-day extension to file their brief. We granted
their motion in part until April 5, 2019 and noted no further extensions would be
granted absent exceptional circumstances.

      On April 5, 2019, attorney William Connolly filed a notice of appearance on
behalf of Intervenors as well as a motion to extend time to file their brief until April
22, 2019. He asserts portions of the record need to be supplemented.

      Appeals in parental termination cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. See Tex. R. Jud. Admin.
6.2(a) (effective May 1, 2012). This accelerated schedule requires greater
compliance with briefing deadlines.

      We GRANT IN PART Intervenors’ motion to extend time until April 15,
2019. No further extensions will be granted.

      If any party needs to rely on a trial court document that is part of the record
below that is not yet part of the clerk’s record on appeal, the party should include a
copy of the document in the appendix to their brief, with a notation that the official
document has been requested from the clerk.

      If Intervenors do not file a brief on or before April 15, 2019, we will
dismiss their appeal for want of prosecution or take other appropriate action
under Texas Rule of Appellate Procedure 38.8(a). See Tex. R. App. P. 38.8(a).



                                    PER CURIAM



Panel Consists of Justices Christopher, Bourliot, and Zimmerer